JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed May 5, 2011, 2011 WL 1790634, be affirmed. Appellant has identified no error in the district *3court’s sua sponte dismissal of the complaint. Also, appellant has not shown that allowing him to amend the complaint would not have been futile. See Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.Cir. 1996).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.